—Proceeding pursuant to CPLR article 78 to review a determination of the respondent dated June 15, 2000, which confirmed a determination of a hearing officer dated June 10, 2000, made after a Tier II disciplinary hearing, finding the petitioner guilty of violating prison disciplinary rules, and imposing a penalty.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
Contrary to the petitioner’s contention, there was substantial evidence in the record as a whole (see CPLR 7803 [4]) to support the determination finding him guilty of violating rule 106.10 (7 NYCRR 270.2 [B] [7] [i]) and rule 109.12 (7 NYCRR 270.2 [B] [10] Bit]) for his failure to obey direct orders to lock-in after mealtime.
The petitioner’s remaining contention is without merit. Prudenti, P.J., Florio, Friedmann and Adams, JJ., concur.